Plaintiff has applied for a writ of certiorari to review a decision of the Industrial Commission denying him an award of compensaton for a hernia which he claims to have suffered during the course of his employment with the Continental Building Company as its building manager.
There are two questions to be determined: (1) Is the testimony of plaintiff so undisputed, uncontradicted, and of such persuasive force that the commission could not reasonably find that it was not true? (2) If the facts are as plaintiff's *Page 320 
evidence tends to prove they are, could the commission reasonably conclude therefrom that claimant's hernia occurred on the stairway on March 18, 1942?
On the second question claimant's evidence tends to show: That on March 18, 1942, while descending the stairway in the course of his employment, claimant caught his heel and lost his balance and to prevent falling jumped about six steps to the landing below; that as he did so he caught the railing with his left hand, landed on left foot and fell against the wall, that thereupon he experienced a burning sensation in his groin which spread throughout his abdomen and he was nauseated; that the burning sensation lasted a day or two and the nausea a few hours; that his abdomen being still sore that evening while taking a shower he examined his body but finding no protrusions, swellings or outward indication that he had been injured he did not report it to his employer, nor lose any time from his work, nor did he consult a doctor. About June 7th he took a physical examination to join the army and it was discovered he had a hernia. On June 12th he reported his accident to his employer and on June 23rd he underwent an operation to correct this condition. The hernia did not protrude from his body, it was both direct and indirect, and from its nature and appearance and the tissue which was removed the doctor concluded that it could not have existed more than six months and might well have occurred on March 18th and been caused by the accident described by applicant. The doctor was also of the opinion that it probably could not be caused by coughing or ordinary bodily strain, but a fall and jerk such as applicant described on the stairs would be sufficient and that a burning sensation and nausea such as applicant described indicated that a hernia had been caused. Applicant further testified that he remembered of no other accident which could have caused it.
If these are the facts then the commission must conclude that applicant's hernia was caused by his fall on the stairway on March 18, 1942. No reasonable mind could conclude *Page 321 
otherwise. Applicant's accident showed exactly the kind of physical strain which would likely cause a hernia,        1, 2 he experienced a burning sensation and nausea which are the usual symptoms thereof, the hernia was discovered within three months thereafter, which is within the time when it would probably be caused, there was no other accident which could have caused it. Of course it is possible that it was not so caused, but there it no other reasonable explanation of these facts. A fact may not be found on mere possibilities but must be based on evidence. From these facts there is no evidence to support a contrary finding.
Coming now to the first question which is: Could the commission reasonably find that applicant's testimony was not true? The proof of applicant's accident on the stairway and the details thereof, that he was nauseated and experienced a burning sensation and the time it lasted, that he examined himself in the shower and concluded that he was not injured, all depend entirely on applicant's uncorroborated testimony. By their nature these facts are known only to him and cannot be disputed by other witnesses. Applicant being an interested witness would it be unreasonable for the commission to disbelieve his testimony although it was not contradicted by the testimony of any other witness?
Before determining that question we must dispose of plaintiff's contention that defendant stipulated that           3 these facts are true. Defendant's attorney at the opening of the hearing stated:
"We admit everything with the exception that he sustained a hernia under date of March 18, 1942."
This statement might be taken to go that far, but during the hearing the parties did not so treat it, and no one being misled thereby we hold that it did not constitute an admission of those facts.
The commission apparently concluded that plaintiff's testimony was inconsistent with other conceded facts in the *Page 322 
case and on that ground denied his application. This appears from the following excerpt from the decision:
"Applicant's recital of an accident is denied, but there is no evidence in the record to the contrary. However, there are some very significant facts which we cannot overlook. Applicant continued on the job and made no report to his employer until after he went to Ft. Douglas for a physical examination on June 5 or 6, 1942. At that time he was advised by an army physician that he had a hernia. On June 7, 1942, he was examined by Dr. Silas S. Smith who confirmed the report of the army physician. Later on June 23, 1942, applicant went to the hospital for surgical treatment. He was discharged from the hospital on June 27, 1942, and went to work on August 7, 1942, for another employer, having left the defendant Continental Building Company employ on May 9, 1942.
"The record, therefore, shows that if applicant's contention is correct he suffered a hernia on March 18, 1942, and said nothing about it to his employer until sometime in June, 1942, or almost three months after the alleged injury. Mr. Smith was building manager and according to his own testimony made out reports of accident for other employees, and was thoroughly familiar with the requirements of the Workmen's Compensation Act. It is extremely difficult to understand why a man with Mr. Smith's intelligence and possessing a full knowledge of the requirements of the Workmen's Compensation Act, should neglect to report the accident and the injury to his employer. It is also quite significant that applicant was unaware of the existence of a hernia until he appeared at Ft. Douglas for a physical examination."
The facts which the commission found to be "significant" are not necessarily inconsistent with plaintiff's testimony. According to his testimony the accident was not of such a nature that would ordinarily cause a person to lose time from work. Nor is it unusual that he did not make a report           4 of the accident to his employer. He testified that he examined his body and discovered no indication that he had been injured. This also explains why he was surprised when the army doctor discovered that he had a hernia. His testimony is, therefore, not in that regard so inherently improbable as to justify its disbelief. His testimony was not inherently improbable in other respects. His description of the accident might well happen to anyone; *Page 323 
it is not improbable that it might happen while he was alone; his experiencing a burning sensation and nausea appears to be natural under such circumstances; it would be perfectly natural for him to examine his body that evening, and his conclusion that he was not injured is not unlikely under the circumstances, and if he did have such an accident he would remember it when he discovered he had a hernia. His testimony, therefore cannot be rejected on that ground.
The weakness of plaintiff's case is that there is no evidence other than his own testimony that he had any accident, or the details or effects thereof, and he is an interested witness. By the nature of the accident it is impossible to contradict his testimony. Such a situation presents an opportunity for imposition. A person who discovers he has a hernia can readily make up the details of a story which would prove that it was caused by an accident in the course of his employment. Under such circumstances he would naturally tell that it occurred while he was alone, he would describe the usual symptoms when a hernia is caused and would make a plausible explanation of why he did not report it sooner. The person making such a fabrication can do so knowing that no one can directly contradict his testimony. Under these circumstances would it be unreasonable for the commission to refuse to believe his story?
This question must be answered in the negative. Everyone recognizes that an interested witness is not entitled to as much credibility as one who is not interested. Prior to the 19th century, the testimony of parties and interested witnesses was considered so unreliable that they were           5 not allowed to testify at all. 20 Cornell Law Quarterly 1934-35, p. 33; Wigmore on Evidence, 3rd Ed. §§ 575 to 578. By statutes in most states this rule has been abolished except that the "testimony of a survivor of a transaction with a decedent when offered against the latter's estate" is still inadmissible. Wigmore on Evidence, 3rd Ed., § 578; §§ 104-49-1 and 104-49-2, U.C.A. 1943. This exception indicated that the legislature still considers such testimony *Page 324 
unreliable, especially where there is no fear of contradiction, the only other witness to the transaction being dead.
Many able scholars question the advisability of retaining this exception. See American Law Institute Model Code of Evidence, p. 340; Wigmore on Evidence, 3rd Ed., § 378, but none contend that such testimony should be given the same weight as that of a disinterested witness. The interest of a witness           6 may always be shown to affect his credibility. State
v. Cerar, 60 Utah 208, 207 P. 597, which indicates that courts consider the testimony of interested witnesses less reliable on that account. In removing the disqualifications of parties and interested witnesses to testify the statutes almost invariably provided that "the jury are the exclusive judges of his credibility." § 104-49-1, U.C.A. 1943; State v. Cerar, supra; 20 Cornell L.Q. 1934-35, P. 37; Judge James M. Smith in Hodge
v. City of Buffalo, 1874, 1 Abb. N.C. 356, has this to say on this question:
"Whoever has witnessed in our courts the operation of the law by which parties and those directly and most strongly interested in suits are permitted to testify therein, must have been convinced that it has opened a wide door for the perversion of the truth, and placed before litigants a temptation to falsehood and perjury, most difficult to resist. * * * That the interest of the witness must affect his testimony is a truth as universal in its application as men's mental and moral infirmities. All experience shows that under the bias of interest, men cannot judge correctly even when they most earnestly desire to do so; much less can they give fair and impartial evidence, when parties to litigation which not only involves their interests, but, as is almost always the case, excites their passions and prejudices. Under such influences men will, even though not consciously, suppress some facts, soften or modify others, and give to all such color and impress as is most favorable to themselves."
And Coke in Slade's Case, 1602, 4 Co. Rep. F. 95a, said:
"Experience proves that men's consciences grow so large that the respect of their private advantage rather induces men (and chiefly those who have declining estates) to perjury * * *."
Here the testimony of the applicant was to facts which by their nature were within his knowledge alone, and therefore *Page 325 
could not be contradicted, we therefore do not have to determine the conclusiveness of the testimony of the parties and interested witnesses generally. The fact that by the nature of things the testimony of a party or interested witness could not be contradicted, and the failure of the opposing party to contradict when he could do so, has often been pointed out as a factor in the decision of the courts. In Chesapeake  O.R. Co. v.Martin, 283 U.S. 209, 51 S. Ct. 453, 456, 75 L. Ed. 983, the court said:
"Its accuracy was not controverted by proof or circumstance, directly or inferentially; and it is difficult to see why, if inaccurate, it readily could not have been shown to be so."
In Sonnentheil v. Christian Moerlein Brewing Co.,172 U.S. 401, 19 S. Ct. 233, 236, 43 L. Ed. 492, the court said:
"* * * the mere fact that the witness is interested in the result of the suit is deemed sufficient to require the credibility of his testimony to be submitted to the jury as a question of fact."
In the last case, the witnesses testified that they had no knowledge of fraud, which only they could know. These two cases apparently follow different rules but are distinguished by their facts on the question of the ability of the opposition to controvert the testimony of interested witnesses. The following cases seem to follow this distinction. Kelly v. Jones,290 Ill. 375, 125 N.E. 334, 8 A.L.R. 792; Hull v. Littauer,162 N.Y. 569, 57 N.E. 102; (discussed at length in Cornell L.Q. 1934-35, pp. 33 to 51) King  King v. Porter, 1923, Tex. Civ. App., 256 S.W. 627; Beene  Trotter v. Rotan Grocery Co.,50 Tex. Civ. App. 448, 110 S.W. 162.
In the Cornell L.Q., Vol. 20, 1934-35, pages 33 to 51, there is an able article on this question by Sidney S. Bobbe, wherein he discusses the cases, particularly from New York. He points out that at first the New York courts held that the mere fact that the witness was a party or interested in the          7 result of the case made it a question of *Page 326 
fact for the trier of the facts, that later the Hull case was decided, which lays down the general rule that the trier of fact is bound by the testimony of an interested witness, where it is not contradicted and there is no other grounds affecting its credibility. He points out that in that case the opposing side might have introduced evidence to the contrary but failed to do so, which was in effect an admission of its truth. But since that case the New York courts have followed the general rule laid down in the Hull case, even in cases where the witness was the only one who knew the facts in question. See Fluegel v. Coudert,244 N.Y. 393, 155 N.E. 683; St. Andrassy v. Mooney, 262 N.Y. 368,186 N.E. 867. He finally proposes the following rule for determining the question:
"The uncontradicted testimony of an interested witness is not to be treated as conclusive unless the adversary's failure to contradict it, under all the circumstances of the case, can be reasonably construed as an admission of its truth."
This rule would in the case at bar, make applicant's testimony a question of fact to be determined by the commission, whose decision would be binding on this court. This court has three times discussed this proposition, and each time has indicated that the credibility of the testimony of an           8 interested witness is always a question for the trier of the facts. The question not being necessary for the decision of the cases what was said was mere dicta and not necessarily binding on this court now. In the case of State v. Cerar, supra [60 Utah 208, 207 P. 602], the court said:
"The interest of a witness in any particular case in which he becomes a witness may always be shown, and the effect, if any, of such interest upon the weight of the testimony, is always a question for the jury."
In Kavalinakis v. Industrial Commission, 67 Utah 174,246 P. 698, 703, Justice Straup in a concurring opinion said: *Page 327 
"* * * the commission * * * like a jury, is required totake as true undisputed or uncontradicted evidence, if not opposed to probabilities or common knowledge, or contrary to natural or physical laws, or inherently improbable, or inconsistent with circumstances in evidence, or contradictory in itself, or does not from the very nature of things come fromwitnesses directly interested, and it is impossible to secureopposing testimony, or where the witnesses from whom comes the evidence are impeached or otherwise discredited."
Here Justice Straup lays down the exact rule above contended for. In Norris v. Industrial Commission, 90 Utah 256,61 P.2d 413, 415, this court said:
"But in order to reverse the commission * * * it must appear at least that (a) the evidence is uncontradicted and (b) there is nothing in the record which is intrinsically discrediting to the uncontradicted testimony and (c) that the uncontradictedevidence is not wholly that of interested witnesses * * * and (d) the uncontradicted evidence is such as to carry a measure of conviction to the reasonable mind and sustain the burden of proof, and (e) precludes any other explanation or hypothesis as being more or equally as reasonable, and (f) there is nothing in the record which would indicate that the presence of the witnesses gave the commission such an advantage over the court in aid to its conclusions that the conclusions should for that reason not be disturbed."
This indicates that where the evidence is wholly that of an interested witness the trier of fact may reasonably refuse to believe it. Of course, the fact that a witness is corroborated on one point does not require the trier of fact to believe him on other material points where there is no               9-11 corroboration. In view of the fact that applicant was the only witness to testify to the accident, to the resulting sensations, and to his reasons for not reporting it to his employer, and the further fact that these facts were by their very nature exclusively within his own knowledge and therefore could not be controverted by other testimony, the commission could reasonably refuse to believe his testimony, which they apparently did.
The order of the Commission is affirmed.
WOLFE, C.J., and McDONOUGH, JJ., concur. *Page 328